The opinion of the court was delivered by
Lewis, J.
Conceding, for the purposes of this case, that the Act of 21st March, 1806, to regulate arbitrations, is not supplied and repealed by the Act of 1836, the judgment entered on the award cannot be sustained under the former Act, because it was entered immediately upon filing the award, without any notice whatever to the defendant. The Act requires the service of a copy of the award, and gives the defendant time, after such service, to file exceptions before judgment can be entered upon the award.
Nor can the entry of judgment be sustained under any of the provisions of the Act of 16th June, 1836, because there is no agreement consenting that the submission be made a rule of court, or in any manner authorizing the entry of judgment upon the award.
It is not necessary to decide upon the validity of the award at common law. It is sufficient to say that there is nothing upon the record to justify the entry of judgment thereon.
Judgment reversed.